ACCEPTED
                                                                                       14-15-00007-cv
                                                                      FOURTEENTH COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                                                                                 7/1/2015 12:40:32 PM
                                                                                CHRISTOPHER PRINE
                                                                                               CLERK

                            NO. 14-15-00007-CV
                __________________________________________
                                                            FILED IN
                                                      14th COURT OF APPEALS
                                 IN THE                  HOUSTON, TEXAS
                    FOURTEENTH COURT OF APPEALS 7/1/2015 12:40:32 PM
                            HOUSTON, TEXAS            CHRISTOPHER A. PRINE
               ___________________________________________ Clerk

                       GOPIKRISHNA P. DORAISWAMY
                                Appellant,

                                        v.

                  PIPING TECHNOLOGY & PRODUCTS, INC.,
                                 Appellee.
                  ______________________________________

                On Appeal from the 333rd Judicial District Court of
                             Harris County, Texas
                          Trial Court No. 2014-53760
                 ______________________________________

        APPELLEE’S OPPOSED SECOND MOTION TO EXTEND TIME
                     TO FILE APPELLEE’S BRIEF
                ______________________________________

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

        Appellee, PIPING TECHNOLOGY & PRODUCTS, INC. (“Appellee”), in

accordance with Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), requests

this Court to extend time to file Appellee’s brief in this cause for fourteen (14)

days:

1.      On December 10, 2014, the trial court granted a temporary injunction in

favor of Appellee in cause no. 2014-53760. On December 30, 2014, Appellant
filed a notice of accelerated appeal.

2.      After three extensions of time to file Appellant’s opening brief, Appellant

filed his brief with this Court on April 30, 2015.

3.      Appellee’s response brief is currently due to be filed on or before July 6,

2015.

4.      This motion seeks an extension of time of fourteen (14) days, up to and

including July 20, 2015. Appellee previously sought one extension in this matter.

5.      As   grounds   for   the   extension,   counsel   for   Appellee    PIPIING

TECHNOLOGY & PRODUCTS, INC. states the following. Appellee’s counsel

has been unable to complete the brief by the current deadline due to his

involvement in the following matters, which have required immediate attention:

              (a) Preparation for federal jury trial to commence on July 24; C.A. No.
                  4-13-cv-2694; Derousalle Mosley v. FNU, et al.; In the United
                  States District Court for the Southern District of Texas, Houston
                  Division;

              (b) Preparation of Appellee’s Brief – No. 15-1878; Gateway Customer
                  Solutions, LLC v. GC Services Limited Partnership; in the United
                  States Court of Appeals for the Eighth Circuit;

              (c) Attend deposition on July 5; Cause No. 33354; Navasota Oilfield
                  Services, Inc. v. Christopher Acklin; in the 12th District Court of
                  Grimes County, Texas;

              (d) Attend depositions on July 7, 10, and 13; Cause No. 2014-70363;
                  Page Southerland Page, et al v. Jag Holdings, Inc., et al; in the
                  133rd Judicial District of Harris County, Texas;
             (e) Prepare for and attend meditation; C.A. No. 4:14-cv-03073; Linda
             Donnie v. Central United Life. Ins.; in the United States District Court
             for the Southern District of Texas, Houston Division; and

             (f) Attend depositions in San Diego, California on July 17 – 20; C.A.
             4:15-cv-01112; Bowen, Miclette & Britt Insurance Agency, LLC vs.
             Alliant Insurance Services, Inc.; in the United States District Court for
             the Southern District of Texas, Houston Division.

6.    Appellee seeks this extension not for delay, but for good cause to allow

counsel sufficient time to prepare Appellee’s brief.

                                     PRAYER

      For the above reasons, Appellee, PIPIING TECHNOLOGY & PRODUCTS,

INC., respectfully requests this Court to grant an extension of time to file

Appellee’s brief up to and including July 20, 2015. Appellee further requests

general relief.

                                        Respectfully submitted,

                                        CHAMBERLAIN, HRDLICKA, WHITE,
                                           WILLIAMS & AUGHTRY

                                        By: /s/ William S. Helfand
                                           William S. Helfand
                                           SBOT: 09388250
                                           bill.helfand@chamberlainlaw.com
                                           C. Larry Carbo III
                                           SBOT: 24031916
                                           larry.carbo@chamberlainlaw.com
                                           Ryan S. MacLeod
                                           SBOT: 24068346
                                           Ryan.macleod@chamberlainlaw.com
                                           1200 Smith Street, Suite 1400
                                           Houston, Texas 77002
                                          (713) 654-9630
                                          (713) 658-2553 (Fax)

                                          ATTORNEYS FOR PIPING TECHNOLOGY
                                          & PRODUCTS, INC.


                     CERTIFICATE OF CONFERENCE

      As required by TEX. R. APP. P. 10.1(a)(5), the undersigned certifies that he
reasonably attempted to confer with counsel for Appellant by email and telephone
on July 1, 2015, regarding whether Appellant is opposed to the relief sought
herein.


                                          /s/ Ryan S. MacLeod
                                     Ryan S. MacLeod

                        CERTIFICATE OF SERVICE

      I hereby certify that the foregoing document has been filed in the office of
the Clerk of the Fourteenth Court of Appeals and a true and correct copy of same
has been provided to counsel listed below in a manner consistent with the Texas
Rules of Appellate Procedure on this 1st day of July, 2015.

TRACEY N. ELLISON
SBOT: 15054720
KELLEY M. KELLER
SBOT: 11198240
5120 Woodway Dr., Suite 6019
Houston, Texas 77056
Telephone: (713)266-8218
Facsimile: (713)266-8201
tellison@ellison-keller.com


                                     /s/William S. Helfand
                                     William S. Helfand
1928346.1
004286..000003